Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/12/2021 has been entered. Claims 1-14 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ie (20100035708) in view of Hasagawa (20080200280), Meyer (20040092330), and You (20090215550), and Bellefleur (20030100390).

Regarding claim 1, Ie (Figures 1-19) teaches a method of fabricating a formed hockey stick structure having variable shaft geometry, comprising: forming a shaft structure, further comprising: wrapping a mandrel with fiber tape to form a wrapped shaft structure (Para. 0002, 0023); removing the mandrel from the wrapped shaft structure to reveal an internal shaft cavity (Para. 0030-0031) (See figure 2-3); forming a hockey stick blade structure (Para. 0003, 0022) and coupling the shaft structure thereto.  
 	Ie does not teach inserting an inflatable bladder into the internal shaft cavity, positioning the wrapped shaft structure within a mold; heating the mold and expanding a bladder within the cavity to urge the fiber tape toward the walls of the mold; cooling the mold, contracting the bladder, and removing the bladder from the shaft structure, the walls of the mold impart an outer geometry on the shaft structure, and the shaft structure includes a first portion having a cross-sectional geometry with at least five sides along a length of the shaft structure, and a second portion, wherein the first portion has a maximum bending stiffness at a first point along the shaft that is positioned between a heel of the hockey stick and a second point that is spaced apart from the heel of the hockey stick by a distance that is one third of a total length of the shaft, and wherein the first portion has a first bending stiffness, greater than a second bending stiffness of the second portion, due to the first portion having a greater second moment of inertia than the second portion.
 	Hasegawa (Figures 1-5) teaches inserting an inflatable bladder into the internal shaft cavity (Para. 0056), positioning the wrapped shaft structure within a mold; heating the mold and expanding a bladder within the cavity to urge the fiber tape toward the 
 	Meyer (Figures 1-14) teaches cooling the mold, contracting the bladder, and removing the bladder from the shaft structure (Para. 0052).
 	You (Figures 1-9) teaches the shaft structure includes a first portion having a cross-sectional geometry with at least five sides (22b) along a length of the shaft structure (Para. 0032, 0040, 0048), and a second portion, and wherein the first portion has a first bending stiffness, greater than a second bending stiffness of the second portion, due to the first portion having a greater second moment of inertia than the second portion (Para. 0040, 0048).
 	Bellefleur (Figures 1-9) teaches wherein the first portion has a maximum bending stiffness at a first point along the shaft (Para. 0023) that is positioned between a heel of the hockey stick and a second point that is spaced apart from the heel of the hockey stick by a distance (though a specific value of the distance is not disclosed) (Para. 0023).
	It is noted that the claim recitation of “a second point that is spaced apart from the heel of the hockey stick by a distance that is one third of a total length of the shaft” is directed to the dimensions of the shaft and/or the location of maximum stiffness. Bellefleur (Para. 0023) discloses: “the stiffness of shaft 12 is therefore maximal in its middle portion where pre-cured composite laminate strip 22 is, and decreases at its ends 16 and 18.” Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Ie with inserting an inflatable bladder into the internal shaft cavity as taught by Hasegawa as a means of molding a tube into a shaft of a sporting implement (Hasegawa: Para. 0056), to provide Ie with cooling the mold, contracting the bladder, and removing the bladder from the shaft structure as taught by Meyer as a means of forming a shaft of a sport implement by bladder molding (Meyer: Para. 0052-0053), and to provide Ie with the first portion has a first bending stiffness, greater than a second bending stiffness of the second portion as taught by You as a means of providing a shaft with areas of varying stiffness extending along at least a substantial portion of the length of the shaft (You: Para. 0040, 0048, 0050), and to provide Ie with the first portion has a maximum bending stiffness at a first point along the shaft that is positioned between a heel of the hockey stick and a second point that is spaced apart from the heel of the hockey stick as taught by Bellefleur as a means of providing a hockey stick shaft with maximal stiffness at a location along the shaft and decreasing along the length of the shaft (Bellefleur: Para. 0023).



 	The modified Ie does not teach the first portion of the shaft structure has a first shaft sidewall thickness and the shaft structure further includes a third portion with a second shaft sidewall thickness, less than the first shaft sidewall thickness.  
	You (Figures 1-9) teaches the first portion of the shaft structure has a first shaft sidewall thickness and the shaft structure further includes a third portion with a second shaft sidewall thickness, less than the first shaft sidewall thickness (See figures 1, 1a-1c; See figures 3, 3a-3e) (Para. 0015-0016, 0019-0020, 0031-0033, 0035).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Ie with the first portion of the shaft structure has a first shaft sidewall thickness and the shaft structure further includes a third portion with a second shaft sidewall thickness, less than the first shaft sidewall thickness as taught by You as a means of providing a tapered shaft with areas of varying stiffness extending along at least a substantial portion of the length of the shaft (You: Para. 0040, 0048, 0050).


	Regarding claim 5, the modified Ie (Figures 1-19) teaches a method of fabricating a formed hockey stick structure having variable shaft geometry, comprising: forming a 
 	The modified Ie does not teach the first portion and the second portion of the shaft structure have a same elastic modulus.  
	Meyer (Figures 1-14) teaches the first portion and the second portion of the shaft structure have a same elastic modulus (Para. 0003, 0006, 0024-0025, 0043).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Ie with the first portion and the second portion of the shaft structure have a same elastic modulus as taught by Meyer as a means of forming a shaft of a material having a constant elastic modulus (Meyer: Para. 0003, 0006, 0024-0025, 0043).


	Regarding claim 6, the modified Ie (Figures 1-19) teaches the first portion and the second portion of the shaft structure (20) have a same sidewall thickness (See figures 1-3) (Para. 0023-0024).


	Regarding claim 8, the modified Ie (Figures 1-19) teaches the hockey stick blade structure comprises a slot (Fig. 10-11, Part No. 37) extending from a front face to a back face along a portion of a length of the hockey stick blade structure (Para. 0035).  





	Regarding claim 10, the modified Ie (Figures 1-19) teaches the fiber tape is preimpregnated with resin prior to the wrapping of the mandrel (Para. 0003).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ie in view of Hasagawa, Meyer, and You, further in view of Appleton (20080287226).

	Regarding claim 3, the modified Ie (Figures 1-19) teaches a method of fabricating a formed hockey stick structure having variable shaft geometry, comprising: forming a shaft structure, further comprising: wrapping a mandrel with fiber tape to form a wrapped shaft structure (Para. 0002, 0023).
 	The modified Ie does not teach the cross-sectional geometry of the first portion of the shaft structure with at least five sides includes a flat surface facing a front of the hockey stick and an apex facing a back of the hockey stick.  
 	Appleton (Figures 1-3) teaches the cross-sectional geometry of the first portion of the shaft structure with at least five sides includes a flat surface facing a front of the hockey stick and an apex facing a back of the hockey stick (Para. 0018) (See figure 2).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Ie with the cross-sectional geometry of the first portion of the shaft structure with at least five sides includes a flat 


	Regarding claim 4, the modified Ie (Figures 1-19) teaches a method of fabricating a formed hockey stick structure having variable shaft geometry, comprising: forming a shaft structure, further comprising: wrapping a mandrel with fiber tape to form a wrapped shaft structure (Para. 0002, 0023).
 	The modified Ie does not teach the second portion of the shaft structure has a rectangular cross-section.  
	Appleton (Figures 1-3) teaches the second portion of the shaft structure has a rectangular cross-section (Para. 0048).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Ie with the second portion of the shaft structure has a rectangular cross-section as taught by Appleton as a means of making a cross section of a sports shaft in a rectangular shape (Appleton: Para. 0048).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ie in view of Hasagawa, Meyer, and You, further in view of Kohler (20040058758).

Regarding claim 7, the modified Ie (Figures 1-19) teaches a method of fabricating a formed hockey stick structure having variable shaft geometry, comprising: forming a shaft structure, further comprising: wrapping a mandrel with fiber tape to form a wrapped shaft structure (Para. 0002, 0023).
 	The modified Ie does not teach the first portion has a heptagonal cross-sectional geometry.  
 	Kohler (Figures 1-27) teaches the first portion has a heptagonal cross-sectional geometry (Para. 0071).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Ie with the first portion has a heptagonal cross-sectional geometry as taught by Kohler as a means of providing a sports shaft having any number of sides (Kohler: Para. 0071).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ie in view of Hasagawa, Meyer, Main (20080026882), You, and Bellefleur.

 	Regarding claim 11, Ie (Figures 1-19) teaches a method of fabricating a formed hockey stick structure having variable shaft geometry, comprising: forming a shaft structure, further comprising: 3Application No.: 16/665,604Docket No.: 007095.00228\US wrapping a mandrel with fiber tape to form a wrapped shaft structure (Para. 0002, 0023); removing the mandrel from the wrapped shaft structure to reveal an internal shaft cavity (Para. 0030-0031) (See figure 2-3); forming a hockey stick blade structure (Para. 0003, 0022) and coupling the shaft structure thereto.  

	Hasegawa (Figures 1-5) teaches inserting an inflatable bladder into the internal shaft cavity; positioning the wrapped shaft structure within a mold; heating the mold and expanding a bladder within the cavity to urge the fiber tape toward a wall of the mold; (Para. 0020, 0056).
 	Meyer (Figures 1-14) teaches cooling the mold (Fig. 11-12, Part No. 56), contracting the bladder (54), and removing the bladder from the shaft structure (Para. 0049, 0052), wherein the wall of the mold (56) imparts an outer geometry on the shaft structure that includes a first portion having a first cross-sectional geometry along a length of the shaft structure, and a second portion having a second cross-sectional geometry (Para. 0049-0052).

	Bellefleur (Figures 1-9) teaches the first portion has a maximum bending stiffness at a first point (22) (Para. 0023) along the shaft that is positioned between a heel of the hockey stick and a second point that is spaced apart from the heel of the hockey stick by a distance (though a specific value of the distance is not disclosed) (Para. 0023).
 	It is noted that the claim recitation of “a second point that is spaced apart from the heel of the hockey stick by a distance that is one third of a total length of the shaft” is directed to the dimensions of the shaft and/or the location of maximum stiffness. Bellefleur (Para. 0023) discloses: “the stiffness of shaft 12 is therefore maximal in its middle portion where pre-cured composite laminate strip 22 is, and decreases at its ends 16 and 18.” Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to provide Bellefleur with a second point that is spaced apart from the heel of the hockey stick by a distance that is one third of a total length of the shaft as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Ie with inserting an inflatable bladder into the internal shaft cavity as taught by Hasegawa as a means of molding a tube into a shaft of a sporting implement (Hasegawa: Para. 0056), to provide Ie with cooling the mold, contracting the bladder, and removing the bladder from the shaft structure as taught by Meyer as a means of forming a shaft of a sports implement by bladder molding (Meyer: Para. 0052-0053), to provide Ie with a second portion having a second cross-sectional geometry different to the first cross-sectional geometry as taught by Main as a means of molding a sports shaft having different cross sectional shapes along a length of the shaft (Main: Para. 0015), to provide Ie with the first portion has a maximum bending stiffness at a first point as taught by Bellefleur as a means of providing a hockey stick shaft with maximal stiffness at a location along the shaft and decreasing along the length of the shaft (Bellefleur: Para. 0023), and to provide Ie with the first portion has a first bending stiffness, greater than a second bending stiffness of the second portion as taught by You as a means of providing a shaft with areas of varying stiffness extending along at least a substantial portion of the length of the shaft (You: Para. 0040, 0048, 0050).



 	The modified Ie does not teach the cross-sectional geometry of the first portion of the shaft structure has at least five sides.
 	Main (Figures 1-7) teaches the cross-sectional geometry of the first portion of the shaft structure has at least five sides (Para. 0014) (See Fig. 2-7).  
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Ie with the cross-sectional geometry of the first portion of the shaft structure has at least five sides as taught by Main as a means of as a means of molding a sports shaft having different cross sectional shapes along a length of the shaft (Main: Para. 0009-0011, 0015).


 	Regarding claim 13, the modified Ie (Figures 1-19) teaches a method of fabricating a formed hockey stick structure having variable shaft geometry, comprising: forming a shaft structure. 
 	The modified Ie does not teach the first portion of the shaft structure includes a flat surface facing a front of the hockey stick and an apex facing a back of the hockey stick.  
	Main (Figures 1-7) teaches the first portion of the shaft structure includes a flat surface (Fig. 7, Part No. 310) (Para. 0014) facing a front of the sports stick and an apex (Fig. 7, Part No. 25) facing a back of the sports stick (Para. 0014) (See Fig. 2-7).  



 	Regarding claim 14, the modified Ie (Figures 1-19) teaches a method of fabricating a formed hockey stick structure having variable shaft geometry, comprising: forming a shaft structure. 
 	The modified Ie does not teach the second portion of the shaft structure has a rectangular cross-section.
	Main (Figures 1-7) teaches he second portion of the shaft structure has a rectangular cross-section (Para. 0013).  
 	It is noted the prior art of Main (Para. 0013) discloses: “ends 30 and 40 may have any shape (e.g., an octagonal shape) which is configured (e.g. shaped & dimensioned) to allow shaft 10 to engage with, and attach to, a sports head 5 (e.g., a lacrosse stick head)” and also discloses (Para. 0019): “it will also be understood by one skilled in the art that notches 110 and 150 could be formed of any shape which is easily grasped or gripped by a user and is narrower than remaining portions of body 20.”
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Ie with the second portion of the .

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711